                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


CORNELL ELMS,

      Plaintiff                                  Civil Action No. 16-10180

v.                                               U.S. District Judge
                                                 HON. R. STEVEN WHALEN
                                                 U.S. Magistrate Judge
COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.

__________________________________/

                                       ORDER

      Before the Court is Plaintiff’s second motion for attorney fees under the Equal

Access to Justice Act (“EAJA”) [Doc. #37], filed on March 21, 2019. The motion will be

DENIED for two reasons.

      First, it is untimely. Under 28 U.S.C. sec. 2412(d)(1)(B) and (d)(2)(G), an

application for fees must be submitted within 30 days of the entry of judgment. Judgment

was entered on September 18, 2017.

      Secondly, the Court has, be separate Opinion and Order, already granted Plaintiff’s

first motion for EAJA fees. The present motion is therefore moot.

      Accordingly, Plaintiff’s motion [Doc. #37] is DENIED.



                                           -1-
       IT IS SO ORDERED.



                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: April 9, 2019




                             CERTIFICATE OF SERVICE

       I hereby certify on April 9, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on April 9, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen




                                             -2-
